 Case 3:18-cv-02984-L-BH Document 39 Filed 08/21/20                  Page 1 of 2 PageID 262



                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

LAWRENCE GENE PAGE,                              §
#2071847,                                        §
                                                 §
        Plaintiff,                               §
v.                                               §      Civil Action No. 3:18-CV-2984-L
                                                 §
BILL BACHUS, et. al.,                            §
                                                 §
        Defendants.                              §

                                             ORDER

       On July 13, 2020, United States Magistrate Judge Irma Carrillo Ramirez entered the

Findings, Conclusions, and Recommendation (“Report”) (Doc. 36), recommending that the court

deny pro se Plaintiff Lawrence Gene Page’s (“Plaintiff” or “Mr. Page”) Amended Motion to Set

Aside Judgment (Doc. 31), filed February 2, 2020; Motion to Withdraw Fourth Warrant Issued for

his Arrest by Texas Parole Division (Doc. 34), filed March 17, 2020; and Motion for

Accountability to End Judicial of Black Americans (Doc. 35), filed June 18, 2020.

       In the Report, Magistrate Judge Ramirez determined that Mr. Page did not allege facts

supporting any basis for amending the judgment pursuant to Federal Rule of Civil Procedure 60(b)

with respect to his Amended Motion to Set Aside Judgment and Motion for Accountability to End

Judicial of Black Americans. She further determined that he failed to allege any facts supporting

the issuance of a temporary restraining order or preliminary injunction against the Texas Board of

Pardons and Parole with respect to his Motion to Withdraw Fourth Warrant. Additionally, she

determined that, to the extent Mr. Page seeks mandamus relief, the court lacks jurisdiction to issue

a writ of mandamus to direct state actors or agencies to perform their duties. For these reasons,

Magistrate Judge Ramirez recommends that all of Plaintiff’s motions be denied.



Order – Page 1
 Case 3:18-cv-02984-L-BH Document 39 Filed 08/21/20                      Page 2 of 2 PageID 263



        On July 27, 2020, Plaintiff filed his Objections to the Magistrate Judge’s Report (Doc. 37),

asserting that the Report is “not based on issues [he] needed and addressed by District Court,”

which is that he is continually incarcerated despite a court document proving his innocence. He

then reiterates arguments presented in his Complaint (Doc. 3), which was dismissed on June 12,

2019. Plaintiff also asserts that he raised a claim of fraud in accordance with Rule 60(b); however,

the alleged fraud relates to his original trial and not any alleged fraud connected with the court’s

final judgment in this action. Additionally, Plaintiff asserts that the court must be fair to all parties

and that, “as a Black American[,] he’s never received a fair trial because of his color.” Pl.’s Obj.

9. He makes no assertion or objection, however, that the Magistrate Judge made an error of law

in her recommendation to deny his postjudgment motions.

        Having reviewed the pleadings, file, record in this case, and Report, and having conducted

a de novo review of the portions of the Report to which objections were made, the court

determines that the findings and conclusions of the Magistrate Judge are correct, and accepts

them as those of the court. Accordingly, the court denies Plaintiff’s Amended Motion to Set Aside

Judgment (Doc. 31); Motion to Withdraw Fourth Warrant Issued for his Arrest by Texas Parole

Division (Doc. 34); and Motion for Accountability to End Judicial of Black Americans (Doc. 35).

        It is so ordered this 21tst day of August, 2020.


                                                        _________________________________
                                                        Sam A. Lindsay
                                                        United States District Judge




Order – Page 2
